Exhibit 10.4
(CA LOGO) [y79740y7974000.gif]
October 1, 2009
Nancy Cooper
Dear Nancy:
     At CA, Inc. (the “Company”), we recognize that our most valuable assets are
our employees and that our employees are essential to our past and future
success. I am writing you this letter to assure you that you are a highly valued
executive and that we look forward to your continued contributions to the
Company. To motivate you to continue your high level of commitment to the
Company, you have been selected to be eligible to receive a special retention
bonus in accordance with the terms of this letter. Your special retention bonus
will be in addition to (and will not be in lieu of) any annual bonus or other
incentive compensation amounts you may otherwise be entitled to receive from the
Company.
Special Retention Bonus
     The amount of your potential special retention bonus is $600,000 (the
“Retention Amount”). Subject to the conditions below, the Company will pay you
the Retention Amount in cash according to the following schedule:

  1.   $300,000 will be paid on May 1, 2010 or as soon as administratively
feasible thereafter; and,     2.   The remaining $300,000 will be paid on
October 1, 2010 or as soon as administratively feasible thereafter.

Conditions to Special Retention Bonus:
a. If your employment with the Company terminates before October 1, 2010 for any
reason (other than if the Company terminates you without “Cause” (as defined in
your employment agreement with the Company) or if you quit for “Good Reason” (as
defined in your employment agreement with the Company)), then you will not be
entitled to any unpaid portion of the Retention Amount (and the unpaid portion
of the Retention Amount will terminate and be forfeited).
b. If your employment with the Company terminates before October 1, 2010 because
the Company terminates you without Cause or you quit for Good Reason, then,
subject to your execution, delivery and non-revocation, within fifty-five
(55) days following the date of termination, of a valid and effective Separation
& Non-Competition Agreement and General Claims Release (“Release Agreement”) in
a form acceptable to the Company, any unpaid portion of the Retention Amount
will be paid to you in a lump sum within 15 business days of your return and non
revocation of the Release Agreement.
Other Terms
     All payments under this letter will be less any taxes required to be
withheld under applicable federal, state or local law. The special retention
bonus will not be taken into account in computing the amount of salary or
compensation to determine any bonus, retirement, or other benefit under any
Company benefit plan or arrangement.

 



--------------------------------------------------------------------------------



 



     You will not have any right to transfer, assign, pledge, alienate or create
a lien upon the special retention bonus. The special retention bonus is unfunded
and unsecured and payable out of the general funds of the Company. Nothing in
this letter is intended to suggest any guaranteed period of continued employment
and your employment will at all times continue to be terminable by you or the
Company. This letter will be binding on any successor to the Company. Your
obligation to maintain the confidentiality of this letter and the special
retention bonus will continue after your employment with the Company terminates
for any reason.
     This letter will be governed by, and construed in accordance with, the laws
of the state of New York. The payments under this letter are intended to be
“short-term deferrals” that do not constitute “deferred compensation” subject to
Section 409A of the Internal Revenue Code (“Section 409A”). The parties agree to
interpret and administer this letter in a manner intended to comply with
Section 409A. If and to the extent that any payment under this letter is
determined by the Company to constitute “non-qualified deferred compensation”
subject to Section 409A (because a payment is not a “short-term deferral” and
not an involuntary severance payment under Treas. Reg. §1.409A-1(b)(9)(iii)) and
that is payable to you by reason of your termination of employment, then
(1) such payment or benefit shall be made or provided to you only upon a
“separation from service” as defined for purposes of Section 409A under
applicable regulations and (2) if you are a “specified employee” (within the
meaning of Section 409A and as determined by the Company), such payment will not
be made or provided before the date that is six months after the date of your
separation from service (or your earlier death, disability or a change in
ownership or effective control, each within the meaning of Section 409A).
We thank you for the service you have rendered in the past and look forward to
your continued contribution to the success of the Company. Please acknowledge
your acceptance of the terms of this letter and return it to me as soon as
possible but no later than October 1, 2009.

            Sincerely,

CA, Inc.
      /s/ Andrew Goodman       Title: EVP, Global Human Resources           

     
Acknowledged and agreed:
   
 
   
/s/ Nancy E. Cooper
   
 
Name: Nancy Cooper
   
Date: October 1, 2009
   

2